Citation Nr: 0002118	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  96-52 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than June 9, 1993, 
for a 20 percent disability rating for osteoporosis of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from June 1961 to August 1964.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
which granted service connection for osteoporosis of the 
lumbar spine and assigned a 20 percent disability rating, 
effective from June 9, 1993.

The Board notes that the veteran's claim was first before the 
Board in October 1997.  At that time, the Board found that 
the veteran was entitled to service connection for 
osteoporosis of the lumbar spine from February 28, 1977.  
Given this determination, the issue of entitlement to a 20 
percent disability rating for osteoporosis of the lumbar 
spine, prior to June 9, 1993, was remanded to the RO for 
initial consideration.  In a June 1998 rating decision, the 
RO determined that a noncompensable evaluation was warranted 
for the veteran's osteoporosis of the lumbar spine, from 
February 28, 1977, to June 9, 1993.

At that time, the Board also directed the RO to issue a 
statement of the case as to entitlement to a total rating 
based on individual unemployability.  Subsequently, the RO 
issued a statement of the case as to this issue in November 
1997.  The veteran was informed of his appellate rights, but 
no substantive appeal as to this issue was received from the 
veteran within the applicable timeframe.  Accordingly, this 
issue is not presently before the Board for consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  Prior to June 9, 1993, the veteran's osteoporosis of the 
lumbar spine was not manifested by limitation of motion, 
although the veteran reported some low and mid-back pain.


CONCLUSION OF LAW

The schedular criteria for a 20 percent evaluation of 
osteoporosis of the lumbar spine, prior to June 9, 1993, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, §§ 4.1, .4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5013, 5292 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).

Here, the veteran's osteoporosis of the lumbar spine is 
addressed by the schedular criteria applicable to the 
musculoskeletal system.  See 38 C.F.R. Part 4, § 4.71a.  
Specifically, Diagnostic Code 5013 (Osteoporosis, with joint 
manifestations) provides for rating on limitation of motion 
of the affected part as degenerative arthritis.  In turn, 
Diagnostic Code 5003 (Arthritis, degenerative) also provides 
for rating based on limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent rating is for 
application for each major joint or joint groups affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rating can be based on x-ray 
evidence of degenerative arthritis.

Diagnostic Code 5292 (Spine, limitation of motion of, lumbar) 
provides for a 10 percent evaluation where there is slight 
limitation of motion.  A 20 percent evaluation is warranted 
where there is moderate limitation of motion, and a maximum 
40 percent evaluation is warranted where there is severe 
limitation of motion.

Additionally, in evaluating limitation of motion, provisions 
found in 38 C.F.R. §§ 4.40 and 4.45 (addressing disability of 
the musculoskeletal system and the joints, respectively) must 
also be considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

II.  Factual Background

Given the timeframe involved, the pertinent evidence of 
record consists of the veteran's VA outpatient treatment 
records (dated from May 1966 to June 1977), private medical 
records (dated from May 1993 to June 1993), a VA examination 
(conducted in October 1993), and the veteran's testimony at 
his RO hearing (conducted in May 1996).

The veteran's VA outpatient treatment records indicate that 
in October 1976 the veteran complained of mid-thoracic back 
pain.  The veteran reported having noticed the pain after one 
day of work a month before.  Physical examination showed a 
healthy, muscular man.  The veteran's spine was tender at T6-
T7 dorsally.  There was no scoliosis and normal lateral 
flexion.  A referenced x-ray study of the veteran's spine 
showed mild osteoporosis, with pedicles intact.  The 
impression was osteoporosis.  A December 1976 entry reflects 
the veteran's complaint of pain in the lower thoracic area 
over the past six months.  The pain was relatively constant 
and seemed to be aggravated by lifting.  It was noted that 
the veteran dug graves in a cemetery.  A February 1977 entry 
reflects the veteran's reports of intermittent back pain 
between the shoulder blades.  The veteran stated that 
presently, he had had a sore back, which radiated downward, 
for three weeks.  It was again noted that the veteran dug 
graves and lifted heavy objects.  It was also noted that the 
pain was relieved with bed rest.  A June 1977 entry indicates 
that the veteran had changed jobs and that he had less back 
pain.

The veteran's private medical records (dated from May to June 
1993) concern repair of his inguinal hernia and are silent as 
to the veteran's back.

The October 1993 VA examination reflects the veteran's 
reports of some low and mid-back pain, which had been 
progressive over the past 10 to 15 years.  The veteran also 
reported that he had an aching back pretty much on a daily 
basis, but there was no radiculopathy or other associated 
symptoms.  It was noted that the veteran had had no treatment 
for his back pain for the past several years.  The veteran 
stated that he was unable to lift more than 25 or 30 pounds 
and that he had to use caution when doing any stooping or 
lifting.  The veteran also stated that he had back pain if he 
stood or sat for more than an hour at a time.  The veteran 
was unable to participate in any high impact activities.  
Physical examination of the veteran's back revealed full 
range of motion of the low back, although the veteran did 
have discomfort in the extremes of flexion and extension.  
There was also modest to marked increased paraspinal muscular 
tone in the lower lumbar region, with some loss of lordotic 
curve.  It was noted in the assessment that the veteran was 
concerned about osteoporosis, but the examiner commented that 
the veteran's only joint problems at present were low and 
mid-back pain.  The examiner reiterated that the veteran had 
full range of motion of the back upon examination and stated 
that the veteran's increased paraspinal muscular tone 
suggested a possible chronic degenerative change in the mid 
and low-back.  The examiner indicated that an x-ray study of 
the veteran's lumbosacral spine had been ordered.

The contemporaneous radiology report found minimal anterior 
compression at T4-T6 and moderate anterior compression at the 
T-7 vertebral bodies.  No paravertebral soft-tissue swelling 
was identified on the current study to suggest an acute 
injury.  There was also minimal thoracolumbar scoliosis and 
mild degenerative scoliosis at L5-S1.  A small, round opacity 
was identified in the T11-12 intervertebral disc, whose 
appearance was most compatible with a small amount of 
dystrophic calcification within the disc.

At his RO hearing (conducted in May 1996), the veteran stated 
that he had had a back problem in 1977 that prevented him 
from working full time.  (Transcript (T.) at 3).  The veteran 
also indicated that he stopped getting treatment for his back 
because it was not doing him any good.  Id.  His back just 
got worse.  Id.  The veteran testified that he only took 
aspirin because he had gotten tired of taking medication.  
(T. at 4).

III.  Application and Analysis

The Board recognizes the veteran's contentions that he is 
entitled to a 20 percent disability rating for his 
osteoporosis of the lumbar spine prior to June 9, 1993.  This 
date was initially chosen as the effective date for the grant 
of service connection for osteoporosis based on receipt of 
the veteran's June 1993 claim.  As noted above, the Board 
found that he was entitled to an earlier effective date for 
the grant of service connection and remanded the question of 
whether a 20 percent rating was warranted prior to June 1993.  
Upon review of the pertinent clinical evidence of record 
concerning the timeframe involved (essentially, February 1977 
to June 1993) and the applicable schedular criteria, the 
Board finds that the veteran's claim must be denied.

Specifically, the pertinent clinical evidence of record fails 
to show that the veteran had any (even slight) limitation of 
motion of the lumbar spine during this time.  The veteran's 
VA outpatient treatment records are silent as to any clinical 
discussion of the veteran's lumbar spine range of motion, as 
are the veteran's private medical records.  Further, it was 
noted in the veteran's VA outpatient treatment records that 
he worked digging graves and lifting heavy objects.  
Moreover, it was noted upon VA examination in October 1993 
that the veteran had full range of motion and discomfort only 
at extreme flexion and extension.

As discussed above, Diagnostic Code 5013 provides for rating 
on limitation of motion of the affected part as degenerative 
arthritis.  In turn, Diagnostic Code 5003 also provides for 
rating based on limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Here, the specific diagnostic code for rating limitation of 
motion of the lumbar spine is Diagnostic Code 5292.  To 
reiterate, Diagnostic Code 5292 provides for a 10 percent 
evaluation where there is slight limitation of motion, a 20 
percent evaluation where there is moderate limitation of 
motion, and a maximum 40 percent evaluation where there is 
severe limitation of motion.  In this regard, though, the 
Board finds no clinical evidence of any limitation of motion, 
and, as such, application of this schedular criteria is 
inappropriate.

Alternatively, as discussed above, when limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, as is the case here, 
a 10 percent rating is for application for each major joint 
or joint groups affected by limitation of motion.  
Additionally, limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In this regard, the 
Board again finds no clinical evidence of any limitation of 
motion of the lumbar spine, not even slight limitation of 
motion.  Neither the veteran's VA outpatient treatment 
records nor his private medical records speak to limitation 
of motion of the lumbar spine.  Admittedly, the VA examiner 
in October 1993 noted discomfort upon extreme flexion and 
extension of the lumbar spine, but he also indicated that the 
veteran had full range of motion.  Quite simply, then, absent 
any indication of limitation of motion of the veteran's 
lumbar spine, application of this schedular criteria is 
inappropriate.

As for rating based on x-ray evidence of degenerative 
arthritis, in the absence of limitation of motion, the Board 
notes that the x-ray study conducted in approximately October 
1976 found only osteoporosis.  The x-ray study conducted in 
October 1993 revealed mild degenerative scoliosis at L5-S1, 
as well as other abnormalities, but there was no evidence of 
degenerative arthritis of the lumbar spine.  As such, absent 
x-ray evidence of degenerative arthritis of the lumbar spine, 
application of this schedular criteria is, again, 
inappropriate.

In light of the above discussion, then, the Board concludes 
that the veteran's disability picture, prior to June 3, 1993, 
more nearly approximated a noncompensable evaluation than the 
schedular criteria required for either a 10 or 20 percent 
evaluation under the appropriate diagnostic codes.  See 
38 C.F.R. § 4.7; 38 U.S.C.A. § 5107(b) (West 1991).  
Accordingly, the veteran's claim is denied.

As for functional impairment, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and their possible 
application.  Here, the Board has determined that the 
pertinent clinical evidence of record fails to show any 
limitation of motion of the veteran's lumbar spine, even 
slight limitation of motion.  Accordingly, a noncompensable 
evaluation is provided for.  As for the discomfort the 
veteran experienced on extreme flexion and extension, upon VA 
examination in October 1993, the Board stresses that the 
examiner indicated that the veteran had full range of motion 
of the lumbar spine.

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase his claim in 
the June 1998 rating decision and in the March 1999 
supplemental statement of the case, as he was provided with 
applicable schedular criteria and informed of the reasons and 
bases for the RO's determination.



ORDER

Entitlement to a 20 percent disability rating for 
osteoporosis of the lumbar spine earlier than June 9, 1993, 
is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

